MEMORANDUM***
Petitioner Ajmer Singh, a native of India, seeks review of a removal order from *16the Board of Immigration Appeals (BIA). Singh sought asylum, withholding of removal, and relief under the Convention against Torture. The Immigration Judge (IJ) denied asylum because she found Singh’s account of past persecution lacked credibility and he failed to establish a well-founded fear of future persecution. We directly review the IJ’s decision because the BIA affirmed without opinion. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003). We must uphold the IJ’s decision if substantial evidence supports the adverse credibility determination. Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003). Under this highly deferential standard, we must affirm the adverse credibility determination “unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).
According to Singh, Indian police persecuted him, and will persecute him if he is deported, because they believe he supports the militant Sikhs. He claims the police arrested and tortured him twice. The IJ found Singh incredible based on several specific discrepancies in his testimony.
Substantial evidence supports the IJ’s adverse credibility finding. Particularly, the record substantiates the IJ’s finding that Singh was not consistent concerning how the police electrically shocked him. These discrepancies go to the heart of his claim because they describe his past persecution. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004).
Additionally, the record supports the IJ’s finding that Singh contradicted himself regarding the militant Sikhs’ visit to his uncle’s farm. This goes to the heart of Singh’s persecution claim because, in addition to the police persecution, he claims a fear that the militants will persecute him as retribution for making the complaint. Given these discrepancies, we cannot say that a “reasonable adjudicator would be compelled to conclude” that Singh was credible. 8 U.S.C. § 1252(b)(4)(B).
Because Singh fails to qualify for discretionary asylum, he necessarily fails the more stringent standard for mandatory withholding. Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000). We cannot review Singh’s Convention Against Torture claim because he failed to raise it with the BIA. 8 U.S.C. § 1252(d)(1); Guo v. Ashcroft, 361 F.3d 1194, 1199 n. 1 (9th Cir.2004).
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.